Citation Nr: 0520827	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-21 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for infections, to 
include as a chronic disability resulting from an undiagnosed 
illness.

2.  Entitlement to service connection for multiple muscle and 
joint pains.

3.  Entitlement to service connection for spinal cord 
abnormalities.

4.  Entitlement to service connection for nervous system 
abnormalities.

5.  Entitlement to service connection for a skin rash.

6.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
December 1993.  The veteran's active duty included service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 2004, the Board denied entitlement to service 
connection for nightmares, sleeplessness, multiple muscle and 
joint pains, spinal cord abnormalities, nervous system 
abnormalities, and a skin rash, as chronic disabilities 
resulting from an undiagnosed illness; as well as entitlement 
to service connection for PTSD.  Entitlement to service 
connection "not feeling well" was denied on both a direct 
basis, as well as due to an undiagnosed illness.  

In February 2004, the Board also remanded the issues of 
entitlement to service connection for an undiagnosed illness 
manifested by infections, entitlement to direct service 
connection for multiple muscle and joint pains, spinal cord 
abnormalities, nervous system abnormalities, and a skin rash 
as well as the issue of entitlement to a permanent and total 
disability evaluation for pension purposes.



FINDINGS OF FACT

1.  In July 2001, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension, with the 
RO presenting claims of entitlement to service connection. 

2.  In October 2001, the veteran filed a VA Form 21-527, 
Income-Net Worth and Employment Statement, which was 
thereafter treated by the RO as a claim for pension.

3.  The July 2001 VA Form 21-526 and the October 2001 VA Form 
21-527, were the veteran's "original compensation claim[s]" 
as defined by 38 C.F.R. § 3.655(b).

4.  In RO letters dated in December 2001, March 2002, and 
September 2004 and the supplemental statement of the case 
issued in March 2005, the veteran was notified by VA that his 
claims could be denied if he failed to show for his VA 
examinations.  

6.  Without good cause, the veteran failed to show for VA 
examinations scheduled in connection with his claims. 

7.  Without good cause, the veteran repeatedly failed to 
cooperate with VA in the development of evidence that would 
assist in the prosecution of his claims.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for infections, to 
include as a chronic disability resulting from an undiagnosed 
illness, is denied.  38 C.F.R. § 3.655 (2004).

2.  Entitlement to service connection for multiple muscle and 
joint pains is denied.  38 C.F.R. § 3.655.

3.  Entitlement to service connection for spinal cord 
abnormalities is denied.  38 C.F.R. § 3.655.

4.  Entitlement to service connection for nervous system 
abnormalities is denied.  38 C.F.R. § 3.655.

5.  Entitlement to service connection for a skin rash is 
denied.  38 C.F.R. § 3.655.

6.  Entitlement to a permanent and total disability 
evaluation for pension purposes is denied.  38 C.F.R. 
§ 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran, by his actions, contends that he has no duty to 
assist VA in developing his claims by attending scheduled VA 
examinations to obtain needed medical opinion evidence or 
helping VA obtain evidence he identified as being relevant to 
his claims.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the duty to assist is not always a 
one-way street.  If a veteran (appellant) wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190. 
192 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Furthermore, while the VA does have a duty to assist 
the veteran in the development of a claim, that duty is not 
limitless.  In the normal course of events, it is the burden 
of the veteran to keep the VA apprised of his whereabouts.  
If he does not do so, there is no burden on the VA to "turn 
up heaven and earth" to find him.  Hyson v. Brown, 
5 Vet. App. 262 (1993).

Governing regulations are clear that when, as here, 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a veteran, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with 38 C.F.R. § 3.655(b).  38 C.F.R. 
§ 3.655(a).  Subsection (b) of 38 C.F.R. § 3.655 provides 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  

The plain meaning of the word "original," means something 
that precedes all others in time, i.e., something that is 
first.  The record shows that the veteran in June 2001, filed 
his VA Form 21-526, Application for Compensation, and in 
October 2001, filed a VA Form 21-527, that the RO accepted as 
a claim for pension.  Hence, the June 2001 submission is an 
"original compensation claim."  The pension claim falls 
into the category of an original claim other than a 
compensation claim. 

The veteran was advised in an October 2001 letter that VA 
would provide him with a VA examination if it was necessary 
to make a decision on his claims and that VA needed him to 
provide authorizations to obtain any treatment records held 
by private physicians.  Thereafter, in a December 2001 
letter, the RO notified the veteran that his claims could be 
denied if he failed to show for his VA examinations.  The 
veteran thereafter appeared for VA examinations in December 
2001 and January 2002.  

In a March 2002 letter, the RO once again notified the 
veteran that his claims could be denied if he failed to show 
for his VA examinations.  In the subsequent April 2002 rating 
decision, the RO thereafter denied these claims.  Hence, even 
prior to the April 2002 rating decision, the veteran knew or 
should have known that he had a duty to show for VA 
examinations.  

In a June 2004 letter, VA notified the veteran that VA would 
provide him with a VA examination if it was necessary to make 
a decision on his claim and that VA needed him to provide 
authorizations to obtain his records from the Pennsylvania 
Department of Social Welfare.  

In September 2004, VA notified the veteran that he was 
scheduled for VA examinations later that same month.  The 
veteran failed to show for these VA examinations.  

In a September 2004 letter, the RO notified the veteran that 
his claims could be denied if he failed to show for his VA 
examinations and cited to 38 C.F.R. § 3.655.  

In October 2004, after the veteran reported that he did not 
receive notice of the September 2004 VA examinations until 
the time to report for these examinations had already 
expired, VA mailed the veteran notice of new VA examinations 
scheduled in November 2004.  The veteran once again failed to 
report for these VA examinations.  The veteran did not 
thereafter provide VA with a reason for his failure to report 
for these examinations.  Thereafter, in a March 2005 rating 
decision and supplemental statement of the case the RO 
redjudicated and denied the current claims applying 38 C.F.R. 
§ 3.655.  

In light of the foregoing, the Board finds that the veteran 
was provided adequate notice of the provisions of 38 C.F.R. 
§ 3.655.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Despite the above warnings, the veteran failed to show for VA 
examinations scheduled in September and November 2004.  While 
the veteran reported that he had not received timely notice 
of the September 2004 VA examination despite the notice being 
mailed to his last address of record several weeks before 
that examination, no excuse was given for his failure to 
appear for the November 2004 VA examinations.  

Therefore, the Board finds that the veteran has not provided 
"good cause" as this term is defined by 38 C.F.R. 
§ 3.655(a) for failing to show for the November 2004 VA 
examinations.  

As to the service connection claims, as the Board noted in 
its February 2004 remand, the examinations which the veteran 
voluntarily elected not to undergo are necessary to the 
adjudication of his claims.  Certainly, without the 
information that those examinations could have provided there 
is no medical opinion evidence linking any of the current 
disabilities to the appellant's military service.  Even 
assuming that there is some current disability due to 
infections, multiple muscle and joint pains, spinal cord 
abnormalities, and a skin rash without some competent 
evidence linking these disorders to service, or in the case 
of infections to a service related undiagnosed illness, there 
is no basis upon which an award of service connection may be 
granted.  As such, all of the claims of entitlement to 
service connection are denied.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there.).  

As to the claim of entitlement to a permanent and total 
disability evaluation for pension purposes, VA examinations 
are crucial to the adjudication of this claim because VA must 
evaluate the veteran's disabilities and assign a rating for 
each the same way it would in a claim for an increased 
rating.  See 38 U.S.C.A. §§ 1502(a)(1), 1521(a) (West 2002); 
38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, 4.17, 4.25 (2004); 
Talley v. Derwinski, 2 Vet. App. 282 (1992); Brown v. 
Derwinski, 2 Vet. App. 444 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992).  Without examinations VA is unable to 
make these determinations.  Therefore, while the appellant's 
claim of entitlement to a permanent and total disability 
evaluation for pension purposes is an original claim, a claim 
for pension benefits is not a claim for compensation 
benefits.  Hence, the appellant's claim must be denied as a 
matter of law.  38 C.F.R. § 3.655.

In reaching the conclusions in this case, the Board takes 
note of the veteran's chronic pattern of failing to cooperate 
with VA in developing his claims in his other dealings with 
VA.  For example, when the RO contacted the appellant in 
October 2001, December 2001, and June 2004 to obtain 
authorizations to obtain his private treatment records, 
including his records from the Pennsylvania Department of 
Social Welfare and Dr. Firoz, no reply was forthcoming.  In 
view of this pattern, VA need not expend any additional 
resources on a veteran who clearly has no interest in 
assisting VA in the prosecution of his claims in a manner 
that is consistent with appropriate VA regulations and 
procedures.  Wood; Olson; Dusek v. Derwinski, 
2 Vet. App. 519, 522 (1992).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), VA has a duty to 
notify the appellant as well as assist him in the prosecution 
of his claims.  Here the record shows that VA notified the 
veteran how service connection could be granted, see e.g., 
the October 2002 statement of the case, the June 2004 VCAA 
letter, and the March 2005 supplemental statement of the 
case.  As noted above, the veteran was provided repeated 
advance notice of his need to report for VA examinations, and 
he had more than adequate time to comply with his duty to 
report.  Hence, the Board finds that the duty to notify has 
been accomplished.  Finally, as detailed above, any duty to 
assist has been accomplished.  Multiple examinations have 
been scheduled, but the veteran elected not to report for 
such studies.  The case was remanded to secure VA outpatient 
records, and those documents have been added to the claims 
file.  Therefore, the Board finds that the duty to assist has 
been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).


ORDER

The appeal is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


